DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 31-60 (renumbered 1-30) are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 31, 51, & 56.  More specifically, the prior art of record does not specifically suggest determining a first group of data portions from a first time-stamped events set and a second group of data portions from a second time-stamped events set, wherein each event includes a portion of raw machine data and the event is associated with a timestamp; and causing display, in a user interface, of data portions of the first group of data portions and the second group of data portions in a display format, wherein, a data portion of the first group of data portions displays an indication of at least one value of at least a first event attribute of an event of the first time-stamped events: wherein, in the display format, each of the first group of data portions are displayed in a first presentation format that is visually distinct from a second presentation format and each of the second group of data portions are displayed in the second presentation format, and wherein, in the display format, the data portions of the first group of data portions and the second group of data portions are displayed in an order that is based at least on values of a second event attribute of the data portions, and wherein the values result in the 
Dependent claims 32-50, 52-55, & 57-60, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        December 8, 2021